PER CURIAM.
Osby A. Green appeals the summary denial of his motion to correct illegal sentence pursuant to Florida Rule of Criminal Procedure 3.800(a). Green claims he should receive 228 days credit for the time he spent in jail prior to sentencing in circuit court case numbers 86-15271 and 93-3363.
The trial court’s denial was based on Green having more jail credit due him in his 1986 violation of probation sentence. However, we are unable to confirm that finding because the trial court failed to attach to its order those portions of the record refuting appellant’s allegation. Accordingly, we must reverse the trial court’s order. On remand, if the court again denies relief, it must attach portions of its records that refute the appellant’s allegations. See Summerall v. State, 637 So.2d 370 (Fla. 2d DCA 1994).
Reversed and remanded.
RYDER, A.C.J., and FULMER and QUINCE, JJ., concur.